        Case 1:20-cv-04127-KPF-KHP Document 24 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X        3/2/2021
ROBERT L. MCCRAY,


                                                Petitioner,          20-cv-04127 (KPF) (KHP)

                             -against-                                       ORDER

MARK ROYCE,

                                                 Respondent.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On November 5, 2020 this Court issued an order staying this case pending resolution of

a petition coram nobis before the New York Court of Appeals. Further, the Court provided

Respondent with 45 days from the date the coram nobis claim became fully exhausted to file its

response to the Habeas Petition filed at ECF No. 2. It was recently brought to the Court’s

attention that Petitioner received a letter from the Court of Appeals denying the petition coram

nobis on December 4, 2020 (although Petitioner apparently doubts the letter’s authenticity).

Separately, Petitioner filed a letter with the Court dated January 12, 2021 informing the Court

that he also has a § 440.10 claim currently pending before the Supreme Court, Bronx County.

         Notwithstanding Respondent’s failure to comply with the previous deadline to respond

to the Petition, the Court hereby orders Respondent to file his response to the Petition by

March 31, 2021 or, in the alternative, to file a letter with the Court setting forth reasons why

this case should remain stayed until Petitioner’s pending § 440.10 claim is fully resolved by

the state courts.
      Case 1:20-cv-04127-KPF-KHP Document 24 Filed 03/02/21 Page 2 of 2




       The Court respectfully requests that the Clerk of Court mail a copy of this Order to the

pro se Petitioner. The Court further notes that there is nothing for Petitioner to do at this time.



       SO ORDERED.

DATED:         New York, New York
               March 2, 2021

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                2
